Exhibit 10(a)23

 

 

 

 

 

 

SOUTHERN COMPANY

SENIOR EXECUTIVE CHANGE IN CONTROL

SEVERANCE PLAN

 

AMENDED AND RESTATED

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



SOUTHERN COMPANY

SENIOR EXECUTIVE CHANGE IN CONTROL

SEVERANCE PLAN

 

AMENDED AND RESTATED

 

ARTICLE I - PURPOSE AND ADOPTION OF PLAN

1.1        Adoption of Plan. Southern Company Services, Inc. hereby adopts this
Amended and Restated Southern Company Senior Executive Change in Control
Severance Plan effective as of the date of execution. The Plan was originally
effective May 1, 2003 and amended effective January 1, 2007. The Plan is an
unfunded “top hat” plan designed to provide certain severance benefits to a
select group of management or highly compensated employees, to be paid solely
from the general assets of the respective Employing Companies.

1.2        Purpose. The Plan is primarily designed to provide benefits to
certain key executive employees of the Employing Companies, whose employment is
terminated subsequent to a change in control of Southern or their respective
Employing Company.

 

ARTICLE II - DEFINITIONS

2.1        “Annual Compensation” shall mean a Participant’s Base Salary plus
Target Bonus under his Employing Company’s Short Term Bonus Plan.

2.2        “Base Salary” shall mean a Participant’s highest annual base salary
rate during the twelve (12) month period immediately preceding the date the
Change in Control is Consummated.

2.3        “Beneficial Ownership” shall mean beneficial ownership within the
meaning of Rule 13d-3 promulgated under the Exchange Act.

2.4        “Benefit Index” shall mean the Hewitt Associates’ Benefit Index(r),
or if such index is no longer available, cannot be used, or if pursuant to
Section 2.4 hereof another Benefits Consultant has been chosen by the
Compensation Committee, such other comparable index utilized by the Benefits
Consultant.

2.5        “Benefits Consultant” shall mean Hewitt Associates or such other
nationally recognized employee benefits consulting firm as shall be designated
in writing by the Compensation Committee upon the occurrence of a Preliminary
Change in Control that would result in a Subsidiary Change in Control.

2.6        “Board of Directors” shall mean the board of directors of the
Company.

2.7        “Business Combination” shall mean a reorganization, merger or
consolidation of Southern with another corporation or an entity treated as a
corporation for United States income tax purposes.

2.8        “Change in Control” shall mean,

 

2

 



 

--------------------------------------------------------------------------------



(a)        with respect to Southern, the occurrence of any of the following:

(i)        The Consummation of an acquisition by any Person of Beneficial
Ownership (during the 12 month period ending on the date of the most recent
acquisition by such Person) of 20% or more of Southern’s Voting Securities;
provided, however, that for purposes of this Section 2.8(a)(i), the following
acquisitions of Southern’s Voting Securities shall not constitute a Change in
Control:

(A)      any acquisition directly from Southern;

(B)      any acquisition by Southern;

(C)      any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by Southern or any Southern Subsidiary;

(D)      any acquisition by a qualified pension plan or publicly held mutual
fund;

(E)       any acquisition by an employee of Southern or a Southern Subsidiary,
or Group composed exclusively of such employees; or

(F)       any Business Combination which would not otherwise constitute a Change
in Control because of the application of clauses (A), (B) and (C) of Section
2.8(a)(iii);

(ii)       A change in the composition of the Southern Board whereby individuals
who constitute the Incumbent Board cease for any reason to constitute at least a
majority of the Southern Board; or

(iii)      Consummation of a Business Combination, unless, following such
Business Combination, all of the following three conditions are met:

(A)      all or substantially all of the individuals and entities who held
Beneficial Ownership, respectively, of Southern’s Voting Securities immediately
prior to such Business Combination hold Beneficial Ownership, directly or
indirectly, of 65% or more of the combined voting power of the Voting Securities
of the corporation surviving or resulting from such Business Combination,
(including, without limitation, a corporation which as a result of such Business
Combination holds Beneficial Ownership of all or substantially all of Southern’s
Voting Securities or all or substantially all of Southern’s assets) (such
surviving or resulting corporation to be referred to as “Surviving Company”), in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of Southern’s Voting Securities;

(B)      no Person (excluding any qualified pension plan, publicly held mutual
fund, Group composed exclusively of Employees or employee benefit plan (or
related trust) of Southern, any Southern Subsidiary or Surviving Company) holds
Beneficial Ownership, directly or indirectly, of 20% or more of the combined
voting power of the then outstanding Voting Securities of Surviving Company
except to the extent that such ownership existed prior to the Business
Combination; and

 

3

 



 

--------------------------------------------------------------------------------

(C)      at least a majority of the members of the board of directors of
Surviving Company were members of the Incumbent Board on the date of the
Preliminary Change in Control.

(b)     with respect to an Employing Company, the occurrence of any of the
following:

(i)        The Consummation of an acquisition by any Person of Beneficial
Ownership of 50% or more of the combined voting power of the then outstanding
Voting Securities of an Employing Company; provided, however, that for purposes
of this Section 2.8(b)(i), any acquisition by an employee of Southern or a
Southern Subsidiary, or Group composed entirely of such employees, any qualified
pension plan, any publicly held mutual fund or any employee benefit plan (or
related trust) sponsored or maintained by Southern or any Southern Subsidiary
shall not constitute a Change in Control;

(ii)       The Consummation of a reorganization, merger or consolidation of an
Employing Company with another corporation or an entity treated as a corporation
for United States federal income tax purposes (an “Employing Company Business
Combination”), in each case, unless, following such Employing Company Business
Combination, Southern or a Southern Subsidiary Controls the corporation
surviving or resulting from such Employing Company Business Combination; or

(iii)      The Consummation of the sale or other disposition of all or
substantially all of the assets of an Employing Company to an entity which
Southern or a Southern Subsidiary does not Control (“Subsidiary Change in
Control”).

 

2.9        “COBRA Coverage” shall mean any continuation coverage to which a
Participant or his dependents may be entitled pursuant to Code Section 4980B.

2.10        “Code” shall mean the Internal Revenue Code of 1986, as amended.

2.11        “Common Stock” shall mean the common stock of Southern.

2.12        “Company” shall mean Southern Company Services, Inc., its successors
and assigns.

2.13      “Compensation Committee” shall mean the Compensation and Management
Succession Committee of the Southern Board.

2.14      “Consummation” shall mean the completion of the final act necessary to
complete a transaction as a matter of law, including, but not limited to, any
required approvals by the corporation’s shareholders and board of directors, the
transfer of legal and beneficial title to securities or assets and the final
approval of the transaction by any applicable domestic or foreign governments or
governmental agencies.

2.15      “Control” shall mean, in the case of a corporation, Beneficial
Ownership of more than 50% of the combined voting power of the corporation’s
Voting Securities, or in the case of any other entity, Beneficial Ownership of
more than 50% of such entity’s voting equity interests.

2.16      “Economic Equivalent” or “Economic Equivalence” shall have the meaning
set forth in Section 2.24(f) hereof.

2.17      “Effective Date” shall mean the date of execution hereof.

 

4

 



 

--------------------------------------------------------------------------------

2.18      “Employee” shall mean those employees of Southern, the Company or any
other Southern Subsidiary identified in either Subsection (a) or (b) of this
Section 2.18, except as otherwise provided in Subsection (c) hereof.

(a)     The following officers shall participate in the Plan:

(i)       Chief Executive Officer of Southern;

(ii)       Chief Financial Officer of Southern;

(iii)       General Counsel of Southern;

(iv)       External Affairs Executive Vice President of Southern;

(v)       Chief Production Officer of Southern;

(vi)       Chief Executive Officer of Alabama Power Company;

(vii)       Chief Executive Officer of Georgia Power Company;

(viii)       Chief Executive Officer of Gulf Power Company;

(ix)       Chief Executive Officer of Mississippi Power Company;

(x)       Chief Executive Officer of Southern Communications Services, Inc.;

(xi)      Chief Executive Officer of Southern Nuclear Operating Company, Inc.

(xii)     Executive Vice President of Southern Company Services, Inc.
responsible for the Southern Company Generation and Energy Marketing business
unit;

(xiii)    Executive Vice President of Southern Nuclear Operating Company, Inc..

(b)     Any employee of Southern, the Company or any other Southern Subsidiary
that the Compensation Committee has designated as eligible to participate in the
Plan based upon the recommendation of the Chief Executive Officer of Southern.

(c)      Notwithstanding Subsections (a) and (b) above, no employee shall
participate in the Plan if either of the following circumstances apply: (1) the
Compensation Committee has designated the employee as ineligible to participate
in the Plan based upon the recommendation of the Chief Executive Officer of
Southern; or (2) if, prior to a Change in Control, the employee has entered into
a change in control agreement with his Employing Company.

(d)     The Compensation Committee may deem one or more Employees of a
particular Southern Subsidiary to be employed by another Employing Company for
purposes of this Plan. Such action shall be in writing and shall cause such an
Employee to be entitled to benefits under this Plan in the event of a Change in
Control of his deemed Employing Company, not his Employing Company.
Notwithstanding the above, no Employee shall participate in the Plan if, prior
to a Change in Control, the Employee is entitled to, and elects to receive
benefits under any other change in control severance plan, agreement or
arrangement.

(e)      An Employee shall immediately cease to be an Employee who is eligible
to participate in the Plan if he no longer holds one of the named positions set
forth in Subsection (a) of this Section 2.18 unless the Compensation Committee
has designated

 

5

 



 

--------------------------------------------------------------------------------

(upon the recommendation of the Chief Executive Officer of Southern) the
Employee as eligible to participate in the Plan under Subsection (b) hereof.

2.19      “Employee Outplacement Program” shall mean the program established by
an Employing Company from time to time for the purpose of assisting Participants
covered by the Plan in finding employment outside of the Employing Company which
provides for the following services:

(a)      self assessment, career decision and goal setting;

(b)      job market research and job sources;

(c)      networking and interviewing skills;

(d)      planning and implementation strategy;

(e)      resume writing, job hunting methods and salary negotiation; and

(f)      office support and job search resources.

2.20      “Employing Company” or “Employer” shall mean the Company, or any other
Southern Subsidiary, which the Board of Directors may from time to time
determine to bring under the Plan and which shall adopt the Plan, and any
successor of any of them. The term “Employing Company” or “Employer” shall also
mean any other corporation or entity Controlled by Southern which the
Compensation Committee has determined to bring under the Plan and which shall
adopt the Plan, and any successor of any of them.

2.21      “Employing Company Business Combination” shall have the meaning set
forth in Section 2.7(b)(ii) hereof.

2.22      “Equity Based Bonus Plan” shall mean a plan or arrangement that
provides for the grant to participants of stock options, restricted stock, stock
appreciation rights, phantom stock, phantom stock appreciation rights or any
other similar rights the terms of which provide a participant with the potential
to receive the benefit of any increase in value of the underlying equity or
notional amount (e.g., number of phantom shares) from the date of grant through
a subsequent date.

2.23      “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

2.24      “Executive Employee” shall mean those employees of an Employing
Company of Grade Level 10 or above regardless of whether or not they participate
in the Plan.

2.25      “Good Reason” shall mean, without an Employee’s express written
consent, after written notice to his Employing Company within ninety (90) days
of the initial occurrence of the condition giving rise to Good Reason as
provided herein, and after a thirty (30) day opportunity for the Employee’s
Employing Company to cure, the continuing occurrence of any of the events
described in Subsections (a)(i), (b)(i), (c)(i), (d)(i) or (d)(ii) of this
Section 2.24. In the case of an Employee or Support Employee claiming benefits
under this Plan upon a Subsidiary Change in Control, the foregoing notice and
opportunity to cure will be satisfied if the Employee or Support Employee
provides to the Compensation Committee a copy of his or her written offer of
employment by the acquiring company within thirty (30) days of such offer along
with a written explanation describing how the terms of such offer satisfy the
requirements of Subsections (a)(ii), (b)(ii), (c)(ii), (d)(iii) or (e) of this
Section 2.24. The Compensation Committee shall make a determination of whether
such written offer of employment satisfies the requirements of Sections
2.24(a)(ii), (b)(ii), (c)(ii), (d)(iii) or (e) hereof upon consultation with the
Benefits Consultant and shall notify the Participant of its decision within
thirty (30) days of receipt of the Participant’s written offer of employment.
Any dispute regarding the Compensation Committee’s decision shall be resolved in
accordance with Article V hereof. This definition of “Good Reason” is intended
to

 

6

 



 

--------------------------------------------------------------------------------

constitute an involuntary separation from service as contemplated by Treasury
Regulation section 1.409A-1(n)(2).

(a)      Inconsistent Duties.

(i)        Change in Control. A meaningful and detrimental alteration in the
Employee’s position or in the nature or status of his responsibilities from
those in effect immediately prior to the Change in Control.

(ii)       Subsidiary Change in Control. In the event of a Subsidiary Change in
Control, Good Reason shall exist if an Employee is offered employment with the
acquiring employer with a job title, duties and status which are materially and
detrimentally lower than the Employee’s job title, duties and status in effect
at his Employing Company on the date the offer of employment is received from
the acquiring company.

(b)      Reduced Compensation.

(i)        Change in Control. A reduction of five percent (5%) or more by the
Employing Company in any of the following amounts of compensation expressed in
subparagraphs (A), (B) or (C) hereof, except for a less than ten percent (10%),
across-the-board reduction in such compensation amounts similarly affecting
ninety-five percent (95%) or more of the Executive Employees of the Employing
Company eligible for such compensation:

(A)      the Employee’s Base Salary;

(B)      the sum of the Employee’s Base Salary plus Target Bonus under his
Employing Company’s Short Term Bonus Plan, as in effect on the day immediately
preceding the day the Change in Control is Consummated; or

(C)      the sum of the Employee’s Base Salary plus Target Bonus under his
Employing Company’s Short Term Bonus Plan and Long Term Bonus Plan plus the
Target Bonus under his Employing Company’s Equity Based Bonus Plan, each of
which as in effect on the day immediately preceding the day the Change in
Control is Consummated.

 

(ii)       Subsidiary Change in Control. Notwithstanding Section 2.25(a)(i)
hereon, in the event of a Subsidiary Change in Control, Good Reason shall exist
if an Employee or Support Employee is offered Base Salary, Target Bonus under
the acquiring company’s Short Term Bonus Plan and Long Term Bonus Plan and
Target Bonus under the acquiring company’s Equity Based Bonus Plan that, in the
aggregate, is less than ninety percent (95%) of the Employee’s or Support
Employee’s Base Salary plus Target Bonus under his Employing Company’s Short
Term Bonus Plan and Long Term Bonus Plan, plus Target Bonus under his Employing
Company’s Equity Based Bonus Plan, each of which as in effect on the day the
offer of employment is received from the acquiring company;

 

(c)      Relocation.

(i)        Employing Company. A change in an Employee’s work location to a
location more than fifty (50) miles from the facility where the Employee was
located

 

7

 



 

--------------------------------------------------------------------------------

on the day immediately preceding the day the Change in Control is Consummated,
unless such new work location is within fifty (50) miles of the Employee’s
principal place of residence on the day immediately preceding the day the Change
in Control is Consummated. The acceptance, if any, by an Employee of employment
by an Employing Company at a work location which is outside the fifty mile
radius set forth in this Section 2.24(c) shall not be a waiver of the Employee’s
right to refuse subsequent transfer by an Employing Company to a location which
is more than fifty (50) miles from the Employee’s principal place of residence
on the day immediately preceding the day the Change in Control is Consummated,
and such subsequent nonconsensual transfer shall be “Good Reason” under this
Agreement;

(ii)       Subsidiary Change in Control. Notwithstanding Section 2.25(b)(i)
hereof, in the case of a Subsidiary Change in Control, Good Reason shall exist
if the Employee’s work location under the terms of the offer of employment from
the acquiring employer is more than fifty (50) miles from the Employee’s work
location at his or her Employing Company as of the date the offer of employment
by the acquiring employer is received.

(d)      Benefits and Perquisites.

(i)        Change in Control - Retirement and Welfare Benefits. The taking of
any action or the failure to take any action by the Employing Company that would
directly or indirectly cause a Material Reduction in the Retirement and Welfare
Benefits to which an Employee is entitled under the Employing Company’s
Retirement and Welfare Benefit plans in which the Employee was participating on
the day immediately preceding the day the Change in Control is Consummated.

(ii)       Vacation and Paid Time Off. The failure by the Employing Company to
provide an Employee with at least 95% of the number of paid vacation days or, if
applicable, paid time off days to which the Employee is entitled on the basis of
years of service with the Employing Company in accordance with the Employing
Company’s normal vacation policy or the paid time off program (whichever
applicable) in effect on the day immediately preceding the day the Change in
Control is Consummated (except for across-the-board vacation policy or paid time
off program changes or policy or program terminations similarly affecting at
least ninety-five percent (95%) of all Executive Employees of the Employing
Company).

(iii)      Subsidiary Change in Control. Notwithstanding Section 2.25(c)(i)
hereof, in the event of a Subsidiary Change in Control, Good Reason shall exist
if an Employee or Support Employee is offered a package of Retirement and
Welfare Benefits by the acquiring employer that is not Economically Equivalent,
as determined under Sections 2.24(f) and (g) hereof.

(e)      Adoption of Severance Plan. In the event of a Subsidiary Change in
Control, Good Reason shall exist if the offer of employment by the acquiring
employer does not include an agreement to adopt a severance plan substantially
in the form of Exhibit C attached hereto.

(f)      Economic Equivalence. For purposes of Section 2.24(d)(iii) above, an
acquiring employer’s package of Retirement and Welfare Benefits shall be
considered Economically Equivalent if, in the written opinion of the Benefits
Consultant, the anticipated, employer-provided value of what an Employee or
Support Employee of an

 

8

 



 

--------------------------------------------------------------------------------

Employing Company undergoing a Subsidiary Change in Control is expected to
derive from the acquiring employer’s Retirement and Welfare Benefits is equal to
or greater than ninety percent (90%) of such value the Employee or Support
Employee would have derived from his Employing Company’s Retirement and Welfare
Benefits using the Benefit Index.

(g)      Benefit Index Guidelines. For purposes of Section 2.24(f) above, the
following guidelines shall be followed by the Company, the acquiring employer
and the Benefits Consultant in the performance of the Benefit Index
calculations:

(i)        Upon a Preliminary Change in Control that if Consummated would result
in a Subsidiary Change in Control, the Employing Company and the acquiring
employer shall provide to the Benefits Consultant the applicable benefit plan
provisions for the plan year in which the Subsidiary Change in Control is
anticipated to occur. Plan provisions for the immediately preceding plan year
may be provided if the Benefits Consultant determines that there have been no
changes to such plans that would materially affect the determination of Economic
Equivalence. If the acquiring employer’s relevant plan provisions have not
previously been included in the Benefits Consultant’s Benefit Index database,
the acquiring employer shall provide to the Benefits Consultant such plan
information as the Benefits Consultant shall request in writing as soon as
practicable following such request. The Compensation Committee shall take such
action as is reasonably required to facilitate the transfer of such information
from the acquiring employer to the Benefits Consultant.

(ii)       The standard Benefit Index assumptions for the plan year from which
the plan provisions are taken shall be used.

(iii)      The Employing Company shall provide to the Benefits Consultant actual
data for its Employees. The Company shall provide such data for Support
Employees whose Employing Company is the subject of the Subsidiary Change in
Control.

(iv)      The determination of whether or not the acquiring employer's
Retirement and Welfare Benefits are Economically Equivalent to the Retirement
and Welfare Benefits provided to the Employee or Support Employee by his or her
Employing Company shall be determined on an aggregate basis. All assessments
shall consider all benefits in total and no individual-by-individual,
plan-by-plan determination of Economic Equivalence shall be made.

2.26      “Group” shall have the meaning set forth in Section 14(d) of the
Exchange Act.

2.27      “Group Health Plan” shall mean the Southern Company Services, Inc.
Healthcare Plan for Retirees, as such plan may be amended from time to time.

2.28      “Group Life Insurance Plan” shall mean the Retiree Group Life
Insurance Plan for Southern Company Services, Inc., as such plan may be amended
from time to time.

2.29      “Incumbent Board” shall mean those individuals who constitute the
Southern Board as of January 1, 2009, plus any individual who shall become a
director subsequent to such date whose election or nomination for election by
Southern’s shareholders was approved by a vote of at least 75% of the directors
then comprising the Incumbent Board. Notwithstanding the foregoing, no
individual who shall become a director of the Southern Board subsequent to
January 1, 2009 whose initial assumption of office occurs as a result of an
actual or threatened election contest (within the

 

9

 



 

--------------------------------------------------------------------------------

meaning of Rule 14a-11 of the Regulations promulgated under the Exchange Act)
with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Southern Board shall be a member of the Incumbent Board.

2.30      “Long Term Bonus Plan” shall mean any bonus type plan or arrangement
designed to provide incentive based compensation to participants upon the
achievement of objective or subjective goals that measure performance over a
period of more than twelve months.

2.31      “Material Reduction” shall mean (i) any change in a retirement plan or
arrangement that has the effect of reducing the present value of the projected
benefits to be provided to an Employee by five percent (5%) or more, (ii) any
five percent (5%) or more reduction in medical, health and accident and
disability benefits as a percentage of premiums or premium equivalents in
accordance with the Employing Company’s prior practice as measured over a period
of the three previous plan years from the date the Change in Control is
Consummated, or (iii) any five percent (5%) or more reduction in employer
matching funds as a percentage of employee contributions in accordance with the
Employing Company’s prior practice measured over a period of the previous three
plan years from the date the Change in Control is Consummated.

2.32      “Month of Service” shall mean any calendar month during which a
Participant has worked at least one (1) hour or was on approved leave of absence
while in the employ of an Employing Company or any other Southern Subsidiary.

2.33      “Omnibus Plan” shall mean the Southern Company Omnibus Incentive
Compensation Plan, and the Design and Administrative Specifications duly adopted
thereunder, as in effect on the date a Change in Control is Consummated.

2.34      “Participant” shall mean an Employee or Support Employee who meets the
eligibility requirements of Section 3.1 of this Plan.

2.35      “Pension Plan” shall mean The Southern Company Pension Plan or any
successor thereto, as in effect on the date a Change in Control is Consummated.

2.36      “Performance Dividend Program” or “PDP” shall mean the Performance
Dividend Program under the Omnibus Plan or any replacement thereto, as in effect
on the date a Change in Control is Consummated.

2.37      “Performance Pay Program” or “PPP” shall mean the Performance Pay
Program under the Omnibus Plan or any replacement thereto, as in effect on the
date a Change in Control is Consummated.

2.38      “Person” shall mean any individual, entity or group within the meaning
of Section 13(d)(3) or 14(d)(2) of Exchange Act.

2.39      “Plan” shall mean the Southern Company Senior Executive Change in
Control Severance Plan.

2.40      “Preliminary Change in Control” shall mean the occurrence of any of
the following as administratively determined by the Southern Committee.

(a)      Southern or an Employing Company has entered into a written agreement,
such as, but not limited to, a letter of intent, which, if Consummated, would
result in a Change in Control;

(b)     Southern, an Employing Company or any Person publicly announces an
intention to take or to consider taking actions which, if Consummated, would
result in a Change of Control under circumstances where the Consummation of the
announced action or intended action is legally and financially possible; or

 

10

 



 

--------------------------------------------------------------------------------

(c)      Any Person achieves the Beneficial Ownership of fifteen percent (15%)
or more of the Common Stock.

 

2.41      “Retirement and Welfare Benefits” shall mean benefits provided by the
following types of plans and arrangements: pension plans, defined contribution
plans (matched savings, profit sharing, money purchase, ESOP, and similar plans
and arrangements), plans providing for death benefits while employed or retired
(life insurance, survivor income, and similar plans and arrangements), plans
providing for short-term disability benefits (including accident and sick time),
plans providing for long-term disability benefits and plans providing
health-care benefits (including reimbursements during active employment or
retirement related to expenses for medical, vision, hearing, dental, and similar
plans and arrangements).

2.42      “Separation Date” shall mean the date on which a Participant’s
employment with his Employing Company is terminated; provided, however, that
solely for purposes of Section 3.2(c) hereof, the Separation Date of
Participants who are deemed to be retired pursuant to the provisions of Section
3.3 hereof, shall be the effective date of their retirement pursuant to the
terms of the Pension Plan.

2.43      “Short Term Bonus Plan” shall mean any bonus type plan or arrangement
designed to provide incentive based compensation to participants upon the
achievement of objective or subjective goals that measure performance over a
period of twelve months or less.

2.44      “Southern” shall mean The Southern Company, its successors and
assigns.

2.45      “Southern Board” shall mean the board of directors of Southern.

2.46      “Southern Committee” shall mean the committee comprised of the
Chairman of the Southern Board, the Chief Financial Officer of Southern and the
General Counsel of Southern,

2.47      “Southern Subsidiary” shall mean any corporation or other entity
Controlled by Southern or another Southern Subsidiary.

2.48      “Subsidiary Change in Control” shall have the meaning set forth in
Section 2.8(b)(iii) hereof.

2.49      “Support Employee” shall mean an Employee of the Company (which shall
continue to be such Employee’s Employing Company for all other purposes of this
Plan) whose employment with the Company:

(a)      Is involuntarily terminated without Cause within two years after the
Change in Control of an Employing Company (other than the Company) and either
(i) spent at least 40% of his working time performing services for such
Employing Company as of the day immediately preceding the day the Change in
Control is Consummated and for one-hundred eighty (180) days prior thereto, or
since commencement of employment by the Company, if shorter, or (ii) is
determined by the Compensation Committee to be involuntarily terminated without
Cause as a result of such Change in Control; or

(b)     Is voluntarily terminated by Employee for Good Reason within two years
after the Change in Control of an Employing Company (other than the Company) and
spent at least 40% of his working time performing services for such Employing
Company as of the day immediately preceding the day the Change in Control is
Consummated and for one-hundred eighty (180) days prior thereto, or since
commencement of employment by the Company, if shorter. For purposes of this
Section 2.49(b) only, Good Reason shall

 

11

 



 

--------------------------------------------------------------------------------

not include the provisions of Section 2.24(a), entitled “Inconsistent Duties.”

 

2.50     “Target Bonus” shall mean the amount of incentive compensation
expressed as either a percent of salary or pay, an expected dollar amount, the
number of awards granted or such other quantifiable measure to determine the
amount to be paid or granted under the terms of the respective Short Term Bonus
Plan, Long Term Bonus Plan or Equity Based Bonus Plan, as used by the Employing
Company or respective acquiring employer to measure the market competitiveness
of its employee compensation programs.

2.51     “Termination for Cause” or “Cause” shall mean an Employee’s termination
of employment with his Employing Company upon the occurrence of any of the
following:

(a)      The willful and continued failure by the Employee to substantially
perform his duties with his Employing Company (other than any such failure
resulting from the Employee’s Total Disability or from the Employee’s retirement
or any such actual or anticipated failure resulting from termination of
employment by the Employee for Good Reason) after a written demand for
substantial performance is delivered to him by the Southern Board, which demand
specifically identifies the manner in which the Southern Board believes the
Employee has not substantially performed his duties; or

(b)     The willful engaging by the Employee in conduct that is demonstrably and
materially injurious to his Employing Company, monetarily or otherwise,
including but not limited to any of the following:

(i)        any willful act involving fraud or dishonesty in the course of an
Employee’s employment by his Employing Company;

(ii)       the willful carrying out of any activity or the making of any
statement by an Employee which would materially prejudice or impair the good
name and standing of his Employing Company, Southern or any other Southern
Subsidiary or would bring his Employing Company, Southern or any other Southern
Subsidiary into contempt, ridicule or would reasonably shock or offend any
community in which his Employing Company, Southern or such other Southern
Subsidiary is located;

(iii)      attendance by an Employee at work in a state of intoxication or
otherwise being found in possession at his workplace of any prohibited drug or
substance, possession of which would amount to a criminal offense;

(iv)      violation of his Employing Company’s policies on drug and alcohol
usage, fitness for duty requirements or similar policies as may exist from time
to time as adopted by the Employing Company’s safety officer;

(v)       assault or other act of violence by Employee against any person during
the course of employment; or

(vi)      Employee’s indictment for any felony or any misdemeanor involving
moral turpitude.

 

No act or failure to act by an Employee shall be deemed “willful” unless done,
or omitted to be done, by the Employee not in good faith and without reasonable
belief that his action or omission was in the best interest of his Employing
Company.

 

12

 



 

--------------------------------------------------------------------------------

Notwithstanding the foregoing, an Employee shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to him a
copy of a resolution duly adopted by the affirmative vote of the majority of the
Southern Board at a meeting called and held for such purpose (after reasonable
notice to the Employee and an opportunity for him, together with counsel, to be
heard before the Southern Board), finding that, in the good faith opinion of the
Southern Board, the Employee was guilty of conduct set forth in Section 2.50(a)
or (b) hereof and specifying the particulars thereof in detail.

2.52      Total Disability” shall mean total disability under the terms of the
Pension Plan.

2.53      Voting Securities” shall mean the outstanding voting securities of a
corporation entitling the holder thereof to vote generally in the election of
such corporation’s directors.

2.54      “Waiver and Release” shall mean the Waiver and Release substantially
in the form of Exhibit A attached hereto.

2.55      “Year of Service” shall mean an Employee’s Months of Service divided
by twelve (12) rounded to the nearest whole year, rounding up if the remaining
number of months is seven (7) or greater and rounding down if the remaining
number of months is less than seven (7). If an Employee has a break in his
service with his Employing Company, he will receive credit under this Plan for
the service prior to the break in service only if the break in service was less
than five years and his service prior to the break exceeds the length of the
break in service.

 

ARTICLE III - SEVERANCE BENEFITS

3.1      “Eligibility.

(a)      Employees. Except as otherwise provided herein, any Employee whose
employment is involuntarily terminated by his Employing Company at any time
during the two year period following a Change in Control of Southern or his
Employing Company for reasons other than Cause or who shall voluntarily
terminate his employment with his Employing Company for Good Reason at any time
during the two year period following a Change in Control of Southern or his
Employing Company shall be entitled to participate in this Plan and receive the
benefits described in Section 3.2 hereof, subject to the terms and conditions
described in this Article 3.

(b)     Deemed Employees. An Employee who is deemed to be employed by an
Employing Company other than his actual Employing Company under Section 2.18
hereof shall be entitled to participate in this Plan and receive the benefits
described in Section 3.2 hereof in the same manner as other Employees of the
deemed Employing Company undergoing a Change in Control under Section 3.1(a)
hereof; provided, however, that such deemed Employee will be considered to be an
Employee of the deemed Employing Company solely for purposes of determining
whether he or she is entitled to benefits under this Plan as a result of a
Change in Control of such deemed Employing Company. For all other purposes under
this Plan, such deemed Employee’s actual Employing Company shall be considered.

(c)      Support Employees. A Support Employee shall be entitled to participate
in this Plan and receive the benefits described in Section 3.2 hereof, subject
to the terms and conditions described in this Article 3.

(d)     Limits on Eligibility. Notwithstanding anything to the contrary herein,
an Employee or Support Employee shall not be eligible to receive benefits under
this Plan if the Employee or Support Employee:

 

13

 



 

--------------------------------------------------------------------------------

(i)        is not actively at work on his Separation Date, unless such Employee
or Support Employee is capable of returning to work within twelve (12) weeks of
the beginning of any leave of absence from work;

(ii)       voluntarily terminates his employment with his Employing Company for
other than Good Reason;

(iii)      has his employment terminated by his Employing Company for Cause;

 

(iv)      accepts the transfer of his employment to Southern, any Southern
Subsidiary or any employer that acquires all or substantially all of the assets
of Southern;

(v)       accepts the transfer of his employment to any employer (or its
affiliate) that acquires all or substantially all of the assets of a Southern
Subsidiary or his Employing Company and becomes an employee of any such employer
(or its affiliate) following such acquisition (provided, however, that if an
Employee or Support Employee would otherwise have been a Participant in the Plan
but for this Section 3.1(d)(iv), such Employee or Support Employee will be a
Participant and eligible for benefits under this Plan except for those
outplacement, severance and welfare benefits described in Sections 3.2(a), (b)
and (c) hereof);

(vi)      is involuntarily separated from service with his Employing Company
after refusing an offer of employment by Southern or a Southern Subsidiary,
under circumstances where the terms of such offer would not have amounted to
Good Reason for voluntary termination of employment from his or her Employing
Company by comparing each item of compensation and benefits of such offer of
employment as set forth in Section 2.24(a)(i), (b)(i), (c)(i), (d)(i) and
(d)(ii) above, with such items of compensation and benefits to which he or she
is entitled at his or her Employing Company as of the day immediately preceding
the day of such offer of employment;

(vii)     refuses an offer of employment by an acquiring employer in a
Subsidiary Change in Control under circumstances where such offer does not
provide Good Reason under the requirements of Section 2.24(a)(ii), (b)(ii),
(c)(ii), (d)(iii) or (e) hereof;

(viii)    elects to receive the benefits of any other voluntary or involuntary
severance, separation or outplacement program, plan or agreement maintained by
his Employing Company in lieu of benefits under this Plan; provided however,
that the receipt of benefits under any retention plan or agreement shall not be
deemed to be the receipt of benefits under any severance, separation or
outplacement program for purposes of this Plan; and

 

14

 



 

--------------------------------------------------------------------------------

(ix) fails to execute and submit a Waiver and Release substantially in the form
of Exhibit A attached hereto within thirty (30) days of his or her Separation
Date.

 

3.2        Benefits. Upon the Employing Company’s receipt of an effective Waiver
and Release, Participants shall be entitled to receive the following benefits:

(a)      Employee Outplacement Services. Each Participant shall be eligible to
participate in the Employee Outplacement Program, which program shall not be
less than six (6) months duration measured from the Participant’s Separation
Date.

(b)     Severance Benefit. Participants shall be paid in cash an amount equal to
three times the Participant’s Annual Compensation (the “Severance Amount”). If
any portion of the Severance Amount constitutes an “excess parachute payment”
(as such term is defined under Code Section 280G (“Excess Parachute Payment”)),
the Employing Company shall pay to the Participant an additional amount
calculated by determining the amount of tax under Code Section 4999 that he
otherwise would have paid on any Excess Parachute Payment with respect to the
Change in Control and dividing such amount by a decimal determined by adding the
tax rate under Code Section 4999 (“Excise Tax”), the hospital insurance tax
under Code Section 3101(b) (“HI Tax”) and federal and state income tax measured
at the highest marginal rates (“Income Tax”) and subtracting such result from
the number one (1) (the “280G Gross-up”); provided, however, that no 280G
Gross-up shall be paid unless the Severance Amount plus all other “parachute
payments” to the Participant under Code Section 280G exceeds three (3) times the
Participant’s “base amount” (as such term is defined under Code Section 280G
(“Base Amount”)) by ten percent (10%) or more; provided further, that if no 280G
Gross-up is paid, the Severance Amount shall be capped at three (3) times the
Participant’s Base Amount, less all other “parachute payments” (as such term is
defined under Code Section 280G) received by the Participant, less one dollar
(the “Capped Amount”), if the Capped Amount, reduced by HI Tax and Income Tax,
exceeds what otherwise would have been the Severance Amount, reduced by HI Tax,
Income Tax and Excise Tax.

 

For purposes of this Section 3.2(b), whether any amount would constitute an
Excess Parachute Payment and any other calculations of tax, e.g., Excise Tax, HI
Tax, Income Tax, etc., or other amounts, e.g., Base Amount, Capped Amount, etc.,
shall be determined by a nationally recognized firm specializing in federal
income taxes as selected by the Compensation Committee, and such calculations or
determinations shall be binding upon the Participants, Southern and the
Employing Company.

(c)     Welfare Benefit.

(i)        Except as provided in Section 3.3 hereof, each Participant shall be
eligible to participate in the Employing Company’s Group Health Plan for a
period of six (6) months for each of the Participant’s Years of Service, not to
exceed a period of five (5) years, beginning on the first day of the first month
following the Participant’s Separation Date unless otherwise specifically
provided under such plan, upon the Participant’s payment of both the Employing
Company’s and the Participant’s premium under such plan. A Participant who
receives this extended medical coverage shall also be entitled to elect coverage
under the Group Health Plan for his dependents who are participating in the
Group Health Plan on the Participant’s Separation Date (and for such other
dependents as may be entitled to

 

15

 



 

--------------------------------------------------------------------------------

coverage under the provisions of the Health Insurance Portability and
Accountability Act of 1996) for the duration of the Participant’s extended
medical coverage under this Section 3.2(c) to the extent such dependents remain
eligible for dependent coverage under the terms of the Group Health Plan.

(ii)       The extended medical coverage afforded to a Participant pursuant to
this Section 3.2(c) as well as the premiums to be paid by the Participant in
connection with such coverage shall be determined in accordance with the terms
of the Group Health Plan and shall be subject to any changes in the terms and
conditions of the Group Health Plan as well as any future increases in premiums
under the Group Health Plan. The premiums to be paid by the Participant in
connection with this extended coverage shall be due on the first day of each
month; provided, however, that if a Participant fails to pay his premium within
thirty (30) days of its due date, such Participant’s extended coverage shall be
terminated.

(iii)      Any Group Health Plan coverage provided under this Section 3.2(c)
shall be a part of and not in addition to any COBRA Coverage which a Participant
or his dependent may elect. In the event that a Participant or his dependent
becomes eligible to be covered, by virtue of re-employment or otherwise, by any
employer-sponsored group health plan or is eligible for coverage under any
government-sponsored health plan during the above period, coverage under the
Employing Company’s Group Health Plan available to the Participant or his
dependent by virtue of the provisions of this Article 3 shall terminate, except
as may otherwise be required by law, and shall not be renewed. It shall be the
duty of a Participant to inform the Employing Company of his eligibility to
participate in any such health plan.

(iv)      Except as otherwise provided in Section 3.3 hereof, regardless of
whether a Participant elects the extended coverage described in Section 3.2(c)
hereof, the Employing Company shall pay to each Participant a cash amount equal
to the Employing Company’s and the Participant’s cost of premiums for three (3)
years of coverage under the Group Health Plan and Group Life Insurance Plan, as
such Plans were in effect as of the date of the Change in Control.

(d)     Stock Option Vesting. The provisions of this Section 3.2(d) shall apply
to any Participant who, as of the date of the Change in Control, was a
participant in the Omnibus Plan, the defined terms of which are incorporated in
this Section 3.2(d) by reference.

(i)        Any of the Participant’s Options and Stock Appreciation Rights
outstanding as of the Separation Date which are not then exercisable and vested,
shall become fully exercisable and vested; provided, that in the case of a
Participant holding a Stock Appreciation Right who is subject to Section 16(b)
of the Exchange Act, such Stock Appreciation Right shall not become fully vested
and exercisable at such time if such actions would result in liability to the
Participant under Section 16(b) of the Exchange Act, provided further that any
such actions not taken as a result of the rules under Section 16(b) of the
Exchange Act shall be effected as of the first date that such activity would no
longer result in liability under Section 16(b) of the Exchange Act.

(ii)       The restrictions and deferral limitations applicable to any of the
Participant’s Restricted Stock and Restricted Stock Units as of the Separation
Date shall lapse, and such Restricted Stock and Restricted Stock Units shall
become free

 

17

 



 

--------------------------------------------------------------------------------

of all restrictions and limitations and become fully vested and transferable.

(e)      Performance Pay Program. The provisions of this Section 3.2(e) shall
apply to any Participant who, as of the date of the Change in Control, was a
participant in the Performance Pay Program, the defined terms of which are
incorporated in this Section 3.2(e) by reference. Provided the Participant is
not entitled to a Cash-Based Award under the PPP, if the PPP is in place as of
the Participant’s Separation Date and to the extent the Participant is entitled
to participate therein, the Participant shall be entitled to receive cash in an
amount equal to a prorated payout of his Cash-Based Award under the PPP for the
performance period in which the Separation Date shall have occurred, at target
performance under the PPP and prorated by the number of months which have passed
since the beginning of the performance period until the Separation Date.

(f)      Performance Dividend Program. The provisions of this Section 3.2(e)
shall apply to any Participant who, as of the date of the Change in Control, was
a participant in the Performance Dividend Program, the defined terms of which
are incorporated in this Section 3.2(e) by reference. Provided the Participant
is not entitled to a Cash-Based Award under the PDP, if the PDP is in place
through the Participant’s Separation Date and to the extent the Participant is
entitled to participate therein, the Participant shall be entitled to receive
cash for each such Cash-Based Award under the PDP held as of such date based on
a payout percentage of the greater of 50% or actual performance under the PDP
for the performance period in which the Separation Date shall have occurred, and
the sum of the quarterly dividends declared on the Common Stock in the
performance year of and prior to the Separation Date. For purposes of this
Section 3.2(e), payout of each Cash-Based Award under the PDP shall be based
upon the performance measurement period that would otherwise have ended on
December 31st of the year in which the Participant’s Separation Date occurs, all
other remaining PDP performance measurement periods shall terminate with respect
to such Participant and no payment to such Participant shall be made with
respect thereto.

(g)      Other Short Term Incentives Under the Omnibus Plan. The provisions of
this Section 3.2(g) shall apply to any Participant who, as of the date of the
Change in Control is entitled to a Performance Unit or Performance Share award
under the Omnibus Plan. Provided the Participant is not otherwise entitled to a
Performance Unit/Share award under the Omnibus Plan, the Participant shall be
entitled to receive cash in an amount equal to a prorated payout of the value of
his Performance Units and/or Performance Shares for the performance period in
which the Separation Date shall have occurred, at target performance and
prorated by the number of months which have passed since the beginning of the
performance period until the Separation Date.

(h)     Other Short-Term Incentive Plans. The provisions of this Section 3.2(h)
shall apply to any Participant who, as of the date of the Change in Control, is
a participant in any other “short term incentive compensation plan” not
otherwise previously referred to in this Section 3.2. Provided the Participant
is not otherwise entitled to a plan payout under any change in control
provisions of such plans, if the “short term incentive compensation plan” is in
place through the Participant’s Separation Date and to the extent the
Participant is entitled to participate therein, the Participant shall be
entitled to receive cash in an amount equal to his award under his respective
Employing Company’s “short term incentive compensation plan” for the annual
performance period in which the Separation Date shall have occurred, at the
Participant’s target performance level and prorated by the number of months
which have passed since the beginning of the annual performance

 

18

 



 

--------------------------------------------------------------------------------

period until the Separation Date. For purposes of this Section 3.2(h), the term
“short term incentive compensation plan” shall mean any incentive compensation
plan or arrangement adopted in writing by an Employing Company which provides
for annual, recurring compensatory bonuses to participants based upon
articulated performance criteria, and which have been identified by the Board of
Directors and listed on Exhibit B hereto, which may be amended from time to time
to reflect plan additions, terminations and amendments.

(i)      Pro rata Calculation. For purposes of calculating any pro rata
Cash-Based Awards under Section 3.2(e), (f), (g) and (h) hereof, a month shall
not be considered if the determining event occurs on or before the 14th day of
the month, and a month shall be considered if the determining event occurs on or
after the 15th day of the month.

(j)      No Duplicate Benefits. Notwithstanding anything in this Section 3.2 to
the contrary, in the event that a Participant has received or is entitled to
receive a Cash-Based Award under the PPP or the PDP as determined under the
provisions of the Southern Company Change in Control Benefits Protection Plan
(the “BPP”) for the Performance Period which includes a Participant’s Separation
Date, then the amount of any such Cash-Based Award under this Plan shall be
reduced dollar for dollar by any such amount received or to be received under
the BPP.

3.3        Coordination with Retiree Medical and Life Insurance Coverage.
Notwithstanding anything to the contrary above, any Participant who is otherwise
eligible to retire pursuant to the terms of the Pension Plan shall be deemed to
have retired for purposes of all employee benefit plans sponsored by the
Employing Company of which the Participant is a participant. A Participant who
is deemed to have retired in accordance with the preceding sentence shall not be
eligible to receive the benefits described in Section 3.2(c) hereof if, upon his
Separation Date, such Participant becomes eligible to receive the retiree
medical and life insurance coverage provided to certain retirees pursuant to the
terms of the Pension Plan, the Group Health Plan and the Group Life Insurance
Plan.

3.4        Payment of Benefits.

(a)       Except as otherwise provided in Section 3.4(b) hereof, the total
amount payable under this Article III shall be paid to a Participant in one (1)
lump sum payment within two (2) payroll periods of the later of the following to
occur: (a) the Participant’s Separation Date, or (b) the tender to the Employing
Company by the Participant of an effective Waiver and Release in the form of
Exhibit A attached hereto and the expiration of any applicable revocation period
for such Waiver and Release. In the case of a Separation Date occurring in
December, payment under this Article 3 will be made no earlier than January 1
and no later than March 15 of the following year, provided all other
requirements of the Plan are met, including the receipt of an effective Waiver
and Release. (The foregoing time of payment requirement is intended to satisfy
the requirements of the so-called “short term rule” as described in Treasury
Regulation section 1.409A-1(a)(4) promulgated under Code section 409A and to
ensure that a Participant cannot directly or indirectly designate the taxable
year of the receipt of benefits under the Plan as described in Treasury
Regulation 1.409A-3(a)). In the event payment under this Article III is delayed
as a result of a bona fide legal dispute with respect to liability or amount of
any benefit due under the Plan, an effective Waiver and Release shall be
tendered at the time of final resolution of any such dispute on the date
payment, if any, is tendered by the Employing Company.

 

(b)        Notwithstanding anything to the contrary in Section 3.4(a) above, if
the Compensation Committee determines that it is necessary to delay any payment,
or portion

 

19

 



 

--------------------------------------------------------------------------------

thereof, under this Article III in order to avoid any tax liability pursuant to
Code Section 409A(a)(1), such payment, or portion thereof, shall be delayed for
the period set forth in Code Section 409A(a)(2)(B)(i) and such delayed payment,
or portion thereof, shall bear a reasonable rate of interest as determined by
the Compensation Committee.

3.5        Benefits in the Event of Death. In the event of the Participant’s
death prior to the payment of all benefits due under this Article 3, the
Participant’s estate shall be entitled to receive as due any amounts not yet
paid under this Article 3 upon the tender by the executor or administrator of
the estate of an effective Waiver and Release.

3.6        Legal Fees. In the event of a bona fide legal dispute between a
Participant and his Employing Company with regard to any amounts due hereunder,
if any material issue in such dispute is finally resolved in the Participant’s
favor, his Employing Company shall reimburse the Participant’s legal fees
incurred with respect to all issues in such dispute in an amount not to exceed
fifty thousand dollars ($50,000).

3.7        No Mitigation. A Participant who receives benefits under Section 3.2
of this Plan shall have no duty or obligation to seek other employment following
his Separation Date and, except as otherwise provided in Subsection 3.1(d)
hereof, the amounts due a Participant hereunder shall not be reduced or
suspended if such Participant accepts such subsequent employment.

 

3.8        Non-qualified Retirement and Deferred Compensation Plans. Subsequent
to a Change in Control, any claims by a Participant for benefits under any of
the Company’s non-qualified retirement or deferred compensation plans shall be
resolved through binding arbitration in accordance with the procedures and
provisions set forth in Article 5 hereof and if any material issue in such
dispute is finally resolved in the Participant’s favor, the Company shall
reimburse the Participant’s legal fees in the manner provided in Section 3.6
hereof.

 

ARTICLE IV - ADMINISTRATION

4.1        Administrative Duties. Except as otherwise provided herein, the
Compensation Committee shall be responsible for the general administration of
the Plan and may appoint other persons or entities to perform or assist in the
performance of any of its duties, subject to its review and approval. The
Compensation Committee shall have the right to remove any such appointee from
his position without cause upon notice.

 

ARTICLE V- ARBITRATION

5.1        General. Any dispute, controversy or claim arising out of or relating
to the Company’s obligations to pay severance benefits under this Plan, or the
breach thereof, shall be settled and resolved solely by arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association (“AAA”) except as otherwise provided herein. The arbitration shall
be the sole and exclusive forum for resolution of any such claim for severance
benefits and the arbitrators’ award shall be final and binding. The provisions
of this Article 5 are not intended to apply to any other disputes, claims or
controversies arising out of or relating to a Participant’s employment by an
Employing Company or the termination thereof.

5.2        Demand for Arbitration. Arbitration shall be initiated by serving a
written notice of demand for arbitration to the Participant, in the case of an
Employing Company, or to the Compensation Committee, in the case of a
Participant.

5.3        Law and Venue. The arbitrators shall apply the laws of the State of
Georgia, except

 

20

 



 

--------------------------------------------------------------------------------

to the extent pre-empted by federal law, excluding any law which would require
the use of the law of another state. The arbitration shall be held in Atlanta,
Georgia.

5.4        Appointment of Arbitrators. Arbitrators shall be appointed within
fifteen (15) business days following service of the demand for arbitration. The
number of arbitrators shall be three. One arbitrator shall be appointed by the
Participant, one arbitrator shall be appointed by the Employing Company, and the
two arbitrators shall appoint a third. If the arbitrators cannot agree on a
third arbitrator within thirty (30) business days after the service of demand
for arbitration, the third arbitrator shall be selected by the AAA.

5.5        Costs. The arbitration filing fee shall be paid by the Participant.
All other costs of arbitration shall be borne equally by the Participant and his
Employing Company, provided, however, that such Employing Company shall
reimburse such fees and costs in the event any material issue in such dispute is
finally resolved in the Participant’s favor and the Participant is reimbursed
legal fees under Section 3.6 hereof.

5.6       Interim and Injunctive Relief. Nothing in this Article 5 is intended
to preclude, upon application of either party, any court having jurisdiction
from issuing and enforcing in any lawful manner such temporary restraining
orders, preliminary injunctions, and other interim measures of relief as may be
necessary to prevent harm to either party’s interests or as otherwise may be
appropriate pending the conclusion of arbitration proceedings pursuant to this
Article 5 and nothing herein is intended to prevent any court from entering and
enforcing in any lawful manner such judgments for permanent equitable relief as
may be necessary to prevent harm to a party’s interests or as otherwise may be
appropriate following the issuance of arbitral awards pursuant to this Article
V.

 

ARTICLE VI - MISCELLANEOUS

6.1        Funding of Benefits. Unless the Board of Directors in its discretion
determines otherwise, the benefits payable to a Participant under the Plan shall
not be funded in any manner and shall be paid by the Employing Companies out of
their general assets, which assets are subject to the claims of the Employing
Companies’ creditors.

6.2       Withholding. There shall be deducted from the payment of any benefit
due under the Plan the amount of any tax required by any governmental authority
to be withheld and paid over by the Employing Companies to such governmental
authority for the account of the Participant entitled to such payment.

6.3       Assignment. No Participant or beneficiary shall have any rights to
sell, assign, transfer, encumber, or otherwise convey the right to receive the
payment of any benefit due hereunder, which payment and the rights thereto are
expressly declared to be nonassignable and nontransferable. Any attempt to do so
shall be null and void and of no effect.

6.4       Interpretation. This Plan is intended to comply with the provisions of
Code Section 409A and the Treasury Regulations promulgated thereunder in order
to avoid any additional tax under Code Section 409A(a)(1). In the event it is
necessary to interpret the provisions of this Plan for purposes of its
operation, such interpretation shall, to the extent possible, be consistent with
such intent.

6.5       Amendment and Termination. The Plan may be amended or terminated at
any time by the Board of Directors, provided, however, that no such amendment or
termination of the Plan shall be effective if such amendment or termination is
made or is effective within a period that is (a) six (6) months before or at any
time after, a Preliminary Change in Control of Southern Company

 

21

 



 

--------------------------------------------------------------------------------

and (b) prior to the earlier of (x) such time as the Board of Directors shall
have determined that the event that gave rise to such Preliminary Change in
Control will not be Consummated or (y) two years following the respective
Southern Company Change in Control unless such amendment or termination during
such period (i) has the effect of increasing benefits to Participants under the
Plan, (ii) is determined by the Board of Directors to be immaterial, (iii)
applies solely to individuals who were not Employees of an Employing Company on
the date of the respective Change in Control or (iv) is more than six (6) months
prior to any other Preliminary Change in Control of Southern Company and any
such amendment or termination applies solely to such other Southern Company
Preliminary Change in Control and the Southern Company Change in Control to
which it relates.

 

IN WITNESS WHEREOF, this Amended and Restated Southern Company Senior Executive
Change in Control Severance Plan has been executed by the Company through its
duly authorized officers, this 31 day of December, 2008, to be effective as
provided herein.

 

 

SOUTHERN COMPANY SERVICES, INC.

 

 

By: /s/Patricia L. Roberts 

 

Its: Vice President & Associate General Counsel

 

 

22

 



 

 